 



Exhibit 10.3
THIS FIRST AMENDING AGREEMENT dated as of the 20th day of November, 2007
BETWEEN:
MAD CATZ, INC.
as Borrower
- and -
WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL)
as Lender and US Collateral Agent
     WHEREAS Borrower, Lender and US Collateral Agent entered into a second
amended and restated loan agreement dated October 30, 2006 (as amended,
modified, supplemented, extended, renewed, restated and replaced from time to
time, the “Loan Agreement”) pursuant to which certain credit facilities were
established in favour of Borrower;
     AND WHEREAS Guymont Services SA, as trustee of The Winkler Atlantic Trust,
as owner (the “Owner”) of Winkler Atlantic Holdings Limited (the “Company”), and
Mad Catz Interactive, Inc. (the “Purchaser”), the parent of Borrower, have
entered into a share sale and purchase agreement dated November 14, 2007 whereby
Purchaser has agreed to purchase (the “Purchase”) from the Owner, free of all
Liens, the entire issued share capital of Company and its wholly-owned
subsidiaries Saitek Industries Limited (“Saitek US”), Saitek Elektronik
Vertriebs GmbH, Saitek PLC, Saitek SA and Saitek Industries Limited
(collectively with the Company, the “Purchased Entities”);
     AND WHEREAS the parties hereto wish to enter into this First Amending
Agreement to amend certain terms and conditions of the Loan Agreement including,
without limitation, to make the Purchased Entities “Obligors” under the Loan
Agreement and include the inventory and accounts of Saitek US in the borrowing
base under the Loan Agreement;
     NOW THEREFORE THIS FIRST AMENDING AGREEMENT WITNESSES THAT in consideration
of the covenants and agreements contained herein and for other good and valuable
consideration, the parties hereto agree to amend the Loan Agreement as provided
herein:
Section 1 General
          In this First Amending Agreement, unless otherwise defined or the
context otherwise requires, all capitalized terms shall have the respective
meanings specified in the Loan Agreement.

 



--------------------------------------------------------------------------------



 



Section 2 To be Read with Loan Agreement
          This First Amending Agreement is an amendment to the Loan Agreement.
Unless the context of this First Amending Agreement otherwise requires, the Loan
Agreement and this First Amending Agreement shall be read together and shall
have effect as if the provisions of the Loan Agreement and this First Amending
Agreement were contained in one agreement. The term “Agreement” when used in the
Loan Agreement means the Loan Agreement as amended by this First Amending
Agreement, together with all amendments, modifications, supplements, extensions,
renewals, restatements and replacements thereof from time to time.
Section 3 No Novations
          Nothing in this First Amending Agreement, nor in the Loan Agreement
when read together with this First Amending Agreement, shall constitute a
novation, payment, re-advance or reduction or termination in respect of any
Obligations.
Section 4 Amendments to Loan Agreement

(a)   Section 1.2 (“Accounts”) of the Loan Agreement is hereby deleted and
replaced with the following:

“1.2 “Accounts”
“Accounts” shall mean all present and future rights of Borrower, MCE, MCC and
Saitek US to payment for goods sold or leased or for services rendered, which
are not evidenced by instruments or chattel paper, and whether or not earned by
performance.”

(b)   The preamble and paragraphs (a), (e), (g), (j) and (o) of Section 1.14
(“Eligible Accounts”) of the Loan Agreement are hereby deleted and replaced with
the following:

“1.14 “Eligible Accounts”
“Eligible Accounts” shall mean Accounts created by Borrower, MCE, MCC or Saitek
US which are and continue to be acceptable to Lender based on the criteria set
forth below. In general, Accounts shall be Eligible Accounts if:
     (a) such Accounts arise from the actual and bona fide sale and delivery of
goods by Borrower, MCE, MCC or Saitek US or rendition of services by Borrower,
MCE, MCC or Saitek US in the ordinary course of their respective businesses
which transactions are completed in accordance with the terms and provisions
contained in any documents related thereto;
     (e) the chief executive office of the account debtor with respect to such
Accounts is located in Canada, the United States of America or the United
Kingdom or, if the chief executive office of the account debtor is not located
in Canada, the United States of America or the United Kingdom, the Account is
payable in Canadian Dollars, US Dollars, Pounds Sterling or Euro, and, at
Lender’s option, if: (i) the account debtor has delivered to Borrower, MCE, MCC
or Saitek US, as applicable, an irrevocable letter of credit issued or confirmed
by a bank satisfactory to Lender and payable only in the United States of
America in the currency in which the Account is

 



--------------------------------------------------------------------------------



 



denominated, sufficient to cover such Account, in form and substance
satisfactory to Lender and, if required by Lender, the original of such letter
of credit has been delivered to Lender or Lender’s agent and the issuer thereof
notified of the assignment of the proceeds of such letter of credit to Lender,
or (ii) such Account is subject to credit insurance payable to Lender issued by
an insurer and on terms and in an amount acceptable to Lender, or (iii) such
Account is otherwise acceptable in all respects to Lender (subject to such
lending formula with respect thereto as Lender may determine);
     (g) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to, any right of setoff against such Accounts
(but the portion of the Accounts of such account debtor in excess of the amount
at any time and from time to time owed by Borrower, MCE, MCC or Saitek US, as
applicable, to such account debtor or claimed owed by such account debtor may be
deemed Eligible Accounts);
     (j) neither the account debtor nor any officer or employee of the account
debtor with respect to such Accounts is an officer, employee or agent of or
affiliated with Borrower, MCE, MCC or Saitek US directly or indirectly by virtue
of family membership, ownership, control, management or otherwise;
     (o) such Accounts are owed by account debtors whose total indebtedness to
Borrower, MCE, MCC or Saitek US does not exceed the credit limit with respect to
such account debtors as determined by Lender from time to time (but the portion
of the Accounts not in excess of such credit limit may still be deemed Eligible
Accounts); and”

(c)   Section 1.15 (“Eligible Inventory”) of the Loan Agreement is hereby
deleted and replaced with the following:

“1.15 “Eligible Inventory”
     “Eligible Inventory” shall mean Inventory consisting of finished goods held
for resale in the ordinary course of the business of Borrower, MCE or Saitek US
and raw materials (including electronic chips) for such finished goods, in each
case which are acceptable to Lender in its absolute discretion based on the
criteria set forth below. In general, Eligible Inventory shall not include
(a) work-in-process; (b) components which are not part of finished goods;
(c) spare parts for equipment; (d) packaging and shipping materials;
(e) supplies used or consumed in Borrower’s, MCE’s or Saitek US’s business;
(f) Inventory at premises which are not owned and controlled by Borrower, MCE or
Saitek US, unless US Collateral Agent has received an agreement in writing from
the person in possession of such Inventory and/or the owner or operator of such
premises in form and substance satisfactory to US Collateral Agent acknowledging
US Collateral Agent’s first priority Lien in the Inventory, waiving or
subordinating Liens by such person against the Inventory and permitting US
Collateral Agent access to, and the right to remain on, the premises so as to
exercise US Collateral Agent’s rights and remedies and otherwise deal with the
Collateral, or unless such Inventory is Approved In-Transit Inventory;
(g) Inventory subject to a Lien in favor of any person other than US Collateral
Agent and/or Lender except those permitted in this Agreement; (h) bill and hold
goods; (i) unserviceable, obsolete or slow moving Inventory; (j) Inventory which
is not subject to the

 



--------------------------------------------------------------------------------



 



first priority, valid and perfected Lien of US Collateral Agent and/or Lender;
(k) damaged and/or obsolete and/or defective Inventory; (l) Inventory purchased
or sold on consignment; and (m) Inventory subject to a license agreement or
other arrangement with a third party which, in Lender’s determination, restricts
the ability of Lender to exercise its rights under this Agreement with respect
to such Inventory unless such third party has entered into an Acceptable
Liquidation Agreement or Lender has otherwise agreed to allow such Inventory to
be eligible in Lender’s sole discretion. General criteria for Eligible Inventory
may be established and revised from time to time by Lender. Any Inventory which
is not Eligible Inventory shall nevertheless be part of the Collateral and
subject to the Lien of Lender and/or US Collateral Agent.”

(d)   Section 1.23 (“Excess Availability”) of the Loan Agreement is hereby
deleted and replaced with the following:

“1.23 “Excess Availability”
“Excess Availability” shall mean the amount in US Dollars, as determined by
Lender, calculated at any time, equal to: (a) the lesser of: (i) the amount of
the Revolving Loans available to Borrower as of such time (based on the
applicable lending formulas multiplied by the Net Amount of Eligible Accounts,
the Value of Eligible Inventory and Net Orderly Liquidation Value, as determined
by Lender) and subject to the sublimits and Availability Reserves from time to
time established by Lender hereunder and (ii) the Maximum Credit, minus (b) the
sum of: (i) the amount of all then outstanding and unpaid Obligations with
respect to Revolving Loans, plus (ii) the aggregate amount of all due but unpaid
tax obligations, and trade payables of Borrower, MCE, MCC, MCII and Saitek US
that are past due more than sixty (60) days.”

(e)   Section 1.30 (“Information Certificates”) of the Loan Agreement is hereby
deleted and replaced with the following. In addition, the Information
Certificates constituting Exhibit A to the Loan Agreement are hereby replaced
with the Information Certificates of Borrower and each Obligor attached hereto
as Schedule A.

“1.30 “Information Certificates”
“Information Certificates” shall mean, collectively, the Information
Certificates of Borrower and each Obligor constituting Exhibit A hereto as
updated or provided from time to time, each containing material information with
respect to such Person, its business and assets provided by or on behalf of such
Persons to Lender in connection with the preparation of this Agreement and
amendments, modifications, supplements, extensions, renewals, restatements and
replacements thereof from time to time and the other Financing Agreements and
the financing arrangements provided for herein.”

(f)   Section 1.33 (“Inventory") of the Loan Agreement is hereby deleted and
replaced with the following:

“1.33 “Inventory”
“Inventory” shall mean all of Borrower’s, MCE’s and Saitek US’s now owned and
hereafter existing or acquired raw materials, work in process, finished goods
and all other inventory of whatsoever kind or nature, wherever located.”

 



--------------------------------------------------------------------------------



 



(g)   Section 1.48 (“Obligor”) of the Loan Agreement is hereby deleted and
replaced with the following:

“1.48 “Obligor”
“Obligor” shall mean any guarantor, endorser, acceptor, surety or other person
liable on or with respect to the Obligations or who is the owner of any property
which is security for the Obligations including, without limitation, MCII, MCC,
MCE, Mad Catz Limited, FX Unlimited, Inc., MCIA, Winkler Atlantic Holdings
Limited, Saitek US, Saitek Elecktronik Vertriebs Gmbh, Saitek Plc, Saitek SA and
Saitek Industries Limited, other than Borrower.”

(h)   Section 1.59 (“Royalty Reserve”) of the Loan Agreement is hereby deleted
and replaced with the following:

“1.59 “Royalty Reserve”
“Royalty Reserve” shall mean an amount equal to all accrued and unpaid royalty
obligations owing by Borrower, MCE and Saitek US as set forth on the most recent
Royalty Reserve Report, adjusted up or down as of any date of determination by
Lender in its sole discretion based on Lender’s findings that such royalty
obligations owing by Borrower, MCE and/or Saitek US have increased or decreased
since the date of such Royalty Reserve Report.”

(i)   Section 1.60 (“Royalty Reserve Report”) of the Loan Agreement is hereby
deleted and replaced with the following:

“1.60 “Royalty Reserve Report”
“Royalty Reserve Report” shall mean a report for the period since the date
hereof (for the initial report) or the date of the last such report (for
subsequent reports) delivered in accordance with Section 6.1 hereof which shall
set forth (i) each license of intellectual property for which Borrower, MCE
and/or Saitek US is licensee and for which it pays royalties, (ii) the licensor
of each such license, (iii) the aggregate accrued and unpaid royalty obligations
owing under each such license and (iv) the date such accrued and unpaid royalty
obligations are due under each such license. Each Royalty Reserve Report shall
be certified by the chief financial officer of the Borrower as being complete
and accurate.”

(j)   Section 1 (“Definitions”) of the Loan Agreement is hereby amended by
adding the following definition in its proper alphabetical order:

“1.60A “Saitek US”
“Saitek US” shall mean Saitek Industries Limited, a corporation incorporated
under the laws of the State of Delaware.”

(k)   Sections 5.3(a) and (c) (“Collection of Accounts”) of the Loan Agreement
are hereby deleted and replaced with the following:

 



--------------------------------------------------------------------------------



 



“5.3 Collection of Accounts
     (a) Borrower shall establish and maintain, at its expense, blocked accounts
(“Blocked Accounts”), with such banks as are acceptable to Lender into which
Borrower shall, in accordance with Lender’s instructions, promptly deposit all
payments on Accounts and all payments constituting proceeds of Inventory or
other Collateral in the identical form in which such payments are made, whether
by cash, check or other manner. Upon the occurrence and during the continuation
of an Event of Default, Lender may, and Borrower shall upon Lender’s request,
direct Borrower’s, MCE’s, MCC’s and Saitek US’s account debtors to directly
remit all payment on Accounts to the Blocked Accounts. The banks at which the
Blocked Accounts are established shall enter into an agreement, in form and
substance satisfactory to Lender, providing that all items received or deposited
in the Blocked Accounts are the property of Lender, that the depository bank has
no lien upon, or right to setoff against, the Blocked Accounts, the items
received for deposit therein, or the funds from time to time on deposit therein
and that the depository bank will wire, or otherwise transfer, in immediately
available funds, on a daily basis, all funds received or deposited into the
Blocked Accounts to such bank account of Lender as Lender may from time to time
designate for such purpose (“Payment Account”). Borrower agrees that all
payments made to such Blocked Accounts or other funds received and collected by
Lender, whether on the Accounts or as proceeds of Inventory or other Collateral
or otherwise shall be the security of Lender and/or US Collateral Agent.
     (c) Borrower and all of its U.S., U.K., Canadian, German, French and
Chinese affiliates and subsidiaries, and the shareholders, directors, employees
and/or agents of Borrower and each such affiliate and subsidiary shall, acting
as trustee for Lender, receive, as the security of Lender and/or US Collateral
Agent, any monies, checks, notes, drafts or any other payment relating to and/or
proceeds of Accounts or other Collateral which come into their possession or
under their control and immediately upon receipt thereof, shall deposit or cause
the same to be deposited in the Blocked Accounts, or remit the same or cause the
same to be remitted, in kind, to Lender, but in no event shall any of the
foregoing monies, checks, notes, drafts or any other such payment be commingled
with such Person’s other funds. Borrower agrees to reimburse Lender on demand
for any amounts owed or paid to any bank at which a Blocked Account is
established or any other bank or person involved in the transfer of funds to or
from the Blocked Accounts arising out of Lender’s payments to, or
indemnification of, such bank or person (other than to the extent that such
amount arises directly from Lender’s or such other party’s negligence or willful
misconduct). The obligation of Borrower to reimburse Lender for such amounts
pursuant to this Section 5.3 shall survive the termination of this Agreement.”

(l)   Section 6.1 (“Collateral Reporting”) of the Loan Agreement is hereby
deleted and replaced with the following:

“6.1 Collateral Reporting
     Borrower shall provide Lender with the following documents in a form
satisfactory to Lender: (a) on a regular basis as required by Lender, a schedule
of Accounts, sales made, credits issued and cash received; (b) on a monthly
basis within twenty (20) days after each month end or more frequently as Lender
may request, (i) perpetual inventory reports, (ii) inventory reports by
category, including a separate itemized detailed breakdown of all Inventory that
is in transit,

 



--------------------------------------------------------------------------------



 



(iii) agings of accounts payable and (iv) a Royalty Reserve Report, (c) upon
Lender’s request, (i) copies of customer statements and credit memos, remittance
advices and reports, and copies of deposit slips and bank statements,
(ii) copies of shipping and delivery documents, and (iii) copies of purchase
orders, invoices and delivery documents for Inventory and Equipment acquired by
Borrower, MCE and Saitek US; (d) agings of accounts receivable on a monthly
basis within twenty (20) days after each month end or more frequently as Lender
may request; (e) no later than thirty (30) days after the end of each fiscal
year of Borrower, financial projections for the next fiscal year, prepared on a
monthly basis; and (f) such other reports as to the Collateral as Lender or US
Collateral Agent shall reasonably request from time to time. If any of
Borrower’s records or reports of the Collateral are prepared or maintained by an
accounting service, contractor, shipper or other agent, Borrower hereby
irrevocably authorizes such service, contractor, shipper or agent to deliver
such records, reports, and related documents to Lender and to follow Lender’s
instructions with respect to further services at any time that an Event of
Default exists.”

(m)   Sections 6.2 (a) and (c) (“Accounts Covenants”) of the Loan Agreement are
hereby deleted and replaced with the following:

“6.2 Accounts Covenants
     (a) Borrower shall notify Lender promptly of: (i) any material delay in any
of Borrower’s, MCE’s, MCC’s or Saitek US’s performance of any of its obligations
to any account debtor or the assertion of any claims, offsets, defenses or
counterclaims by any account debtor, or any disputes with account debtors, or
any settlement, adjustment or compromise thereof, (ii) all material adverse
information in Borrower’s knowledge relating to the financial condition of any
account debtor and (iii) any event or circumstance which, to Borrower’s
knowledge, would cause Lender to consider any then existing Accounts as no
longer constituting Eligible Accounts. No credit, discount, allowance or
extension or agreement for any of the foregoing shall be granted to any account
debtor without Lender’s consent, except in the ordinary course of Borrower’s,
MCE’s, MCC’s or Saitek US’s business in accordance with practices and policies
previously disclosed in writing to Lender. So long as no Event of Default
exists, Borrower, MCE, MCC or Saitek US shall settle, adjust or compromise any
claim, offset, counterclaim or dispute with any account debtor. At any time that
an Event of Default exists, Lender shall, at its option, have the exclusive
right to settle, adjust or compromise any claim, offset, counterclaim or dispute
with account debtors or grant any credits, discounts or allowances.
     (c) With respect to each Account: (i) the amounts shown on any invoice
delivered to Lender or schedule thereof delivered to Lender shall be true and
complete in all material respects, (ii) no payments shall be made thereon except
payments immediately delivered to Lender pursuant to the terms of this
Agreement, (iii) no credit, discount, allowance or extension or agreement for
any of the foregoing shall be granted to any account debtor except as reported
to Lender in accordance with this Agreement and except for credits, rebates,
price protection programs, early payment incentives, discounts, allowances or
extensions made or given in the ordinary course of Borrower’s, MCE’s, MCC’s or
Saitek US’s business in accordance with practices and policies previously
disclosed to Lender, (iv) there shall be no setoffs, deductions, contras,
defenses, counterclaims or disputes existing or asserted with respect thereto
except as reported to Lender in accordance with the terms of this Agreement,
(v) none of the transactions

 



--------------------------------------------------------------------------------



 



giving rise thereto will violate any applicable federal, state or provincial
laws or regulations applicable to Borrower or any Obligor, all documentation
relating thereto will be legally sufficient under such laws and regulations and
all such documentation will be legally enforceable in accordance with its terms,
except as the same may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights and the discretion of the court as to the granting
of equitable remedies.”

(n)   Section 6.3 (“Inventory Covenants”) of the Loan Agreement is hereby
deleted and replaced with the following:

“6.3 Inventory Covenants
With respect to the Inventory: (a) Borrower shall at all times maintain
inventory records satisfactory to Lender, keeping correct and accurate records
itemizing and describing the kind, type, quality and quantity of Inventory, cost
therefor and daily withdrawals therefrom and additions thereto; (b) Borrower
shall conduct a physical count of the Inventory at least once each year, but at
any time or times as Lender may request while an Event of Default exists, and
promptly following such physical inventory shall supply Lender with a report in
the form and with such specificity as may be satisfactory to Lender concerning
such physical count; (c) Borrower shall not, and shall cause MCE and Saitek US
not to, remove any Inventory from the locations set forth or permitted herein,
without the prior written consent of Lender, except for sales of Inventory in
the ordinary course of Borrower’s, MCE’s or Saitek US’s business and except to
move Inventory directly from one location set forth or permitted herein to
another such location; (d) Borrower shall, at its expense, at Lender’s request
but, no more than once in any three (3) month period if an Event of Default does
not exist, and at any time or times as Lender may request after and while Event
of Default exists, deliver or cause to be delivered to Lender written reports or
appraisals as to the Inventory in form, scope and methodology acceptable to
Lender and by an appraiser acceptable to Lender, addressed to Lender or upon
which Lender is expressly permitted to rely; (e) Borrower shall, and shall cause
MCE and Saitek US to, produce, use, store and maintain the Inventory, with all
reasonable care and caution and in accordance with applicable standards of any
insurance and in conformity with applicable laws (including the requirements of
the Federal Fair Labor Standards Act of 1938, as amended and all rules,
regulations and orders related thereto); (f) Borrower assumes all responsibility
and liability arising from or relating to the production, use, sale or other
disposition of the Inventory; (g) Borrower shall not, and shall cause MCE and
Saitek US not to, sell Inventory to any customer on approval, or any other basis
which entitles the customer to return or may obligate Borrower, MCE or Saitek US
to repurchase such Inventory, except in the ordinary course of business or
unless such Inventory is not Eligible Inventory; (h) Borrower shall, and shall
cause MCE and Saitek US to, keep the Inventory in good and marketable condition;
and (i) Borrower shall not, and shall cause MCE and Saitek not to, without prior
written notice to Lender, acquire or accept any Inventory on consignment or
approval.”

(o)   Section 7.1 (“Corporate Existence, Power and Authority; Subsidiaries”) of
the Loan Agreement is hereby deleted and replaced with the following:

 



--------------------------------------------------------------------------------



 



“7.1 Corporate Existence, Power and Authority; Subsidiaries
     Borrower and each Obligor has been duly incorporated or organized and is
validly existing under the laws of its jurisdiction of incorporation or
organization, as the case may be, and is duly qualified or registered as a
foreign or extra-provincial corporation in all provinces, states or other
jurisdictions where the nature and extent of the business transacted by it or
the ownership of assets makes such qualification necessary, except for those
jurisdictions in which the failure to so qualify or register would not have a
Material Adverse Effect. The execution, delivery and performance of this
Agreement, the other Financing Agreements and the transactions contemplated
hereunder and thereunder are all within Borrower’s and each Obligor’s corporate
powers, have been duly authorized and are not in contravention of law or the
terms of Borrower’s or any Obligor’s certificate of incorporation, by-laws, or
other organizational documentation, or any indenture, agreement or undertaking
to which Borrower or any Obligor is a party or by which Borrower or any Obligor
or their respective property are bound except to the extent that certain
Collateral may not be assignable by law. This Agreement and the other Financing
Agreements constitute legal, valid and binding obligations of Borrower and each
Obligor, as applicable, enforceable in accordance with their respective terms,
except as the same is limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally, and the discretion of the court as to the
granting of equitable remedies. Borrower and each Obligor does not have any
subsidiaries except as set forth on the Information Certificates.”

(p)   Section 7.3 (“Chief Executive Office; Collateral Locations and License
Agreements”) of the Loan Agreement is hereby deleted and replaced with the
following:

“7.3 Chief Executive Office; Collateral Locations and License Agreements
     The chief executive office of Borrower and Borrower’s Records concerning
Accounts are located only at the address set forth below and its only other
places of business and the only other locations of Collateral, if any, are the
addresses set forth in the Information Certificates, subject to the right of
Borrower to establish new locations in accordance with Section 8.2 below. The
Information Certificates correctly identify the chief executive office of each
Obligor and all other places of business and other locations, if any, at which
any Obligor maintains any Collateral. The Information Certificates also
correctly identify any of such locations which are not owned by Borrower or any
Obligor and sets forth the owners and/or operators thereof and to the best of
Borrower’s knowledge, the holders of any mortgages on such locations.
Schedule 7.3 hereof lists each license agreement to which Borrower, MCE and/or
Saitek US is a party.”

(q)   Schedule 8.9 (“Existing Indebtedness”) of the Loan Agreement is hereby
deleted and replaced with Schedule 8.9 attached hereto.

(r)   Section 9.1 (“Events of Default”) of the Loan Agreement is hereby amended
by adding the following new Section 9.1(p):

          “(p) a Serious Event (as defined in the Consideration Loan Note
Instrument dated November 20, 2007 (as amended, modified, supplemented,
extended, renewed, restated and replaced from time to time, the “Consideration
Loan Note Instrument”) made by MCII) or any other default occurs under or in
connection with the Consideration Loan Note Instrument

 



--------------------------------------------------------------------------------



 



and Lender may not rely on or enjoy the benefit of the provisions of any
intercreditor or subordination agreement between Lender and any noteholder under
the Consideration Loan Note Instrument and related notes;”
Section 5 Representations and Warranties
          In order to induce Lender to enter into this First Amending Agreement,
Borrower represents and warrants to Lender as follows, which representations and
warranties shall survive the execution and delivery hereof:

  (a)   the representations and warranties set forth in Section 7 of the Loan
Agreement continue to be true and correct as of the date hereof;     (b)   the
execution, delivery and performance of this First Amending Agreement and the
transactions contemplated hereunder are all within Borrower’s corporate powers,
have been duly authorized and are not in contravention of law or the terms of
Borrower’s certificate of incorporation, by-laws or other organizational
documentation, or any indenture, agreement or undertaking to which Borrower is a
party or by which Borrower or its property is bound;     (c)   Borrower has duly
executed and delivered this First Amending Agreement;     (d)   this First
Amending Agreement constitutes a legal, valid and binding obligation of
Borrower, enforceable against it by Lender in accordance with its terms;     (e)
  no Event of Default exists;     (f)   Borrower is in compliance with the
covenants contained in Section 5, Section 6 and Section 8 of the Loan Agreement;
and     (g)   the corporate structure chart attached hereto as Schedule B shows
all of the subsidiaries and affiliates of Borrower following the closing of the
Purchase and each such Person’s full and correct legal name and jurisdiction of
incorporation.

Section 6 Conditions Precedent
          This First Amending Agreement shall not be effective until each of the
following conditions has been met to the satisfaction of Lender or has been
waived in writing (in whole or in part) by Lender, in each case in its sole
discretion:

  (a)   Lender has received, in form and substance satisfactory to Lender, a
copy (original or photocopy, at the discretion of Lender) of each of the
following:

  (i)   this First Amending Agreement executed by Borrower and the other
Obligors party hereto;

 



--------------------------------------------------------------------------------



 



  (ii)   the documents, agreements, instruments, registrations, certificates,
resolutions and opinions set forth in the closing agenda attached hereto as
Schedule C;     (iii)   all consents, waivers, acknowledgements and other
agreements from third parties which Lender may deem necessary or desirable in
order to give effect to the provisions or purposes of this First Amending
Agreement;     (iv)   such other documents, agreements, instruments,
registrations, certificates, resolutions and opinions as are reasonably required
by Lender;

  (b)   Borrower has paid all fees, expenses and disbursements, including,
without limitation, legal fees, incurred by or payable to Lender in connection
with this First Amending Agreement;     (c)   all requisite corporate actions
and proceedings in connection with this First Amending Agreement shall have been
completed;     (d)   no Event of Default exists;     (e)   no material adverse
change shall have occurred with respect to Borrower or any Obligor since the
date of Lender’s latest field examination and no change or event shall have
occurred which would have a material adverse effect on Borrower or any Obligor;
and     (f)   the Purchase has been completed on terms and conditions acceptable
to the Lender in its sole discretion.

Section 7 Expenses
          Borrower shall pay all fees, expenses and disbursements including,
without limitation, legal fees, incurred by or payable to Lender in connection
with the preparation, negotiation, completion, execution, delivery and review of
this First Amending Agreement and all other documents and instruments arising
therefrom and/or executed in connection therewith.
Section 8 Continuance of Loan Agreement and Security
          The Loan Agreement and Financing Agreements, as amended by this First
Amending Agreement, shall be and continue in full force and effect and is hereby
confirmed and the rights and obligations of all parties thereunder shall not be
affected or prejudiced in any manner except as specifically provided for in this
First Amending Agreement. It is agreed and confirmed that after giving effect to
this First Amending Agreement, all security delivered by Borrower and each
Obligor secures the payment of all of the Obligations including, without
limitation, the obligations arising under the Loan Agreement, as amended by the
terms of this First Amending Agreement.

 



--------------------------------------------------------------------------------



 



Section 9 Counterparts
          This First Amending Agreement may be executed in any number of
separate original or facsimile counterparts, each of which shall be deemed an
original and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
Section 10 Governing Law
          The validity, interpretation and enforcement of this First Amending
Agreement and any dispute arising out of the relationship between the parties
hereto, whether in contract, tort, equity or otherwise, shall be governed by the
laws of the State of California.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF the parties hereto have executed this First
Amending Agreement as of the day and year first above written.

                      US COLLATERAL AGENT AND LENDER       BORROWER    
 
                    WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL)       MAD
CATZ, INC.    
 
                   
By:
  /s/ Niall Hamilton       By:   /s/ Darren Richardson    
 
                   
 
  Name: Niall Hamilton           Name: Darren Richardson    
 
  Title: Senior Vice President           Title: President and CEO    
 
                    Address:       Address:    
 
                    150 South Wacker Drive       7480 Mission Valley Road,
Suite 101     Chicago, Illinois 60606       San Diego, California 92108     Fax:
(312) 332-0424       Fax: 619-683-9839 and 619-683-2813    

Each of the undersigned Obligors hereby:

  (a)   acknowledges, confirms and agrees that such Obligor’s Financing
Agreements (as each of the same may have been amended, modified, supplemented,
extended, renewed, restated or replaced) remain in full force and effect as at
the date hereof in respect of the Obligations under the Loan Agreement; and    
(b)   acknowledges and confirms that such Obligor has received a copy of the
Loan Agreement and this First Amending Agreement and understands the terms
thereof.

Dated as of the 20th day of November, 2007.

                          MAD CATZ INTERACTIVE, INC.       1328158 ONTARIO INC.
 
                        By:   /s/ Darren Richardson       By:   /s/ Darren
Richardson
 
                   
 
  Name:   Darren Richardson           Name:   Darren Richardson
 
  Title:   President and CEO           Title:   President and CEO

 



--------------------------------------------------------------------------------



 



                          MAD CATZ (EUROPE) LIMITED       MAD CATZ LIMITED
 
                        By:   /s/ Darren Richardson       By:   /s/ Darren
Richardson
 
                   
 
  Name:   Darren Richardson           Name:   Darren Richardson
 
  Title:   Director           Title:   Director
 
                        FX UNLIMITED, INC.       MAD CATZ INTERACTIVE ASIA
LIMITED
 
                        By:   /s/ Darren Richardson       By:   /s/ Darren
Richardson
 
                   
 
  Name:   Darren Richardson           Name:   Darren Richardson
 
  Title:   President and CEO           Title:   Director

 